PER CURIAM.
In a replevin suit for automobiles, brought by appellant Finance Company against appellee Garage, the Garage counterclaimed for storage charges. In partial defense to this counterclaim the Finance Company contended, and introduced evidence to show, that to the extent of $236 it consisted of charges which the Garage had failed to collect from the owners of “repossessed” cars as its contract with the Finance Company required. The court ruled that the Finance Company was not entitled to go to the jury on this defense because the President of the Company had given testimony which was inconsistent with it. We think this was error. Alamo v. Del Rosario, 69 App.D.C. 47, 98 F.2d 328. The judgment must therefore be reversed and the case remanded for a new trial unless appellee, the Garage, consents within ten days to a corresponding reduction in the amount of the judgment which it recovered on its counterclaim.